200 S.W.3d 97 (2006)
STATE of Missouri, Respondent,
v.
Michael W. SMOTHERS, Appellant.
No. WD 65733.
Missouri Court of Appeals, Western District.
June 20, 2006.
Motion for Rehearing and/or Transfer Denied August 1, 2006.
Application for Transfer Denied September 26, 2006.
S. Kate Webber Kansas City, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before VICTOR C. HOWARD, Presiding Judge, JOSEPH M. ELLIS, Judge and LISA WHITE HARDWICK, Judge.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 1, 2006.

ORDER
PER CURIAM.
Michael Smothers appeals from his conviction by jury of one count of stealing, § 570.030.1, challenging the sufficiency of the evidence to support his conviction. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).